MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Apr 15 2020, 7:22 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                       Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana

                                                          Josiah Swinney
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Christian A. Hamrick,                                     April 15, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2261
        v.                                                Appeal from the
                                                          Henry Circuit Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       Kit C. Dean Crane, Judge
                                                          Trial Court Cause No.
                                                          33C02-1806-F5-43



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020               Page 1 of 9
                                             Case Summary
[1]   Christian A. Hamrick was convicted following a jury trial of Level 5 felony

      escape and three misdemeanor offenses. He appeals his aggregate three-year

      sentence with one year suspended to formal probation, asserting that his

      sentence is inappropriate in light of the nature of the offenses and his character.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On June 17, 2018, Officer Brandon Edstene of the New Castle Police

      Department initiated a traffic stop of a vehicle, later determined to be operated

      by nineteen-year-old Hamrick, after Officer Edstene observed two traffic

      infractions. During the stop, Officer Edstene smelled marijuana and observed a

      jar with what he believed to be marijuana on the back seat. After being asked to

      exit the vehicle several times, Hamrick stepped out, was handcuffed, and was

      arrested for possession of marijuana and operating a vehicle while never having

      received a license. During the search of the vehicle, police found a second

      container with 16.4 grams of marijuana. When officers approached Hamrick to

      show it to him, Hamrick “took off running[.]” Transcript Vol. 2 at 199.

      Hamrick did not comply with the officers’ multiple orders to stop, and after

      chasing Hamrick about half a mile, through multiple alleys, backyards, and

      between houses, police apprehended him near an open garage.


[4]   On June 28, 2018, the State charged Hamrick with Count I, Level 5 felony

      escape; Count II, Level 6 felony maintaining a common nuisance; Count III,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 2 of 9
      Class A misdemeanor resisting law enforcement; Count IV, Class B

      misdemeanor possession of marijuana; and Count V, Class C misdemeanor

      operating a motor vehicle without ever receiving a license. A jury trial was held

      on August 5, 2019.


[5]   Following the State’s presentation of evidence, the trial court granted Hamrick’s

      request for a directed verdict on Count II. During Hamrick’s testimony, he

      admitted that he had marijuana in the vehicle and ran from police, explaining

      that his reason for fleeing was that he felt scared and threatened by the officers.

      The jury found Hamrick guilty of Counts I, III, IV, and V.


[6]   At the August 29, 2019 sentencing hearing, Hamrick submitted four letters on

      his behalf—one from a long-time coach, two from aunts, and one from a family

      friend. Hamrick also presented the testimony of his mother, Martha Hamrick

      (Martha), who stated that Hamrick was from a Christian-based family and that

      his behavior was “out of character” for him and the family’s values. Transcript

      Vol. 3 at 53. Martha said that Hamrick had been involved in athletics since fifth

      grade, received awards, and participated in activities to help cover the cost of

      playing on a travel basketball team. When Hamrick was in high school, it

      became apparent to Martha that the absence of Hamrick’s father was negatively

      affecting Hamrick. Wanting him to have a strong male influence, she sent him

      to live in Elkhart with a family member, who was a teacher and a coach, but it

      was a challenge to Hamrick to be away and he returned home. Martha also

      explained that Hamrick’s grandmother, with whom he enjoyed a close

      relationship, passed away, and he did not know how to deal with his emotions

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 3 of 9
      and “began to go down the wrong path of life.” Id. at 51. She testified that

      Hamrick’s time in jail had caused him to reflect on his choices, and she

      believed, with a second chance, Hamrick would positively contribute to the

      community. Martha asked the court to impose probation and home detention.


[7]   The pastor from Hamrick’s church, Juanita Suggs, also testified on his behalf.

      Suggs, who had known Hamrick his whole life and who had continued to

      pastor Hamrick while he was in jail, testified that Hamrick had “hit a rough

      spot” but that Suggs was working with Hamrick to “get him over some of these

      humps” and point him in the right direction. Id. at 58.


[8]   Hamrick made a statement in allocution, stating, “I send a sincere apology . . .

      to Officer [] Edstene for my unlawful behavior.” Id. at 59. Hamrick

      acknowledged making poor decisions and expressed a desire to get a job and

      attend college upon being released. Hamrick asked the court to impose

      probation or house arrest “due to this being [his] first conviction[.]” Id. at 59.


[9]   The State requested the imposition of an advisory three-year aggregate term to

      be served at the Indiana Department of Correction (the DOC). The State noted

      that multiple crimes were committed during this incident and that Hamrick

      violated the conditions of his bond resulting in its revocation. Defense counsel

      argued that this was Hamrick’s first felony or misdemeanor conviction, that

      Hamrick admitted during trial that he possessed marijuana and ran from police,

      that there were a number of people who offered support and would help him

      keep his life on track, and that Hamrick expressed remorse. Hamrick’s counsel


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 4 of 9
       observed that Hamrick had spent three hundred and two days in jail and asked

       the court to fashion a sentence on home detention and suspend any balance to

       probation.


[10]   Before imposing its sentence, the court noted its appreciation of Hamrick’s

       apology to Officer Edstene, and it encouraged Hamrick to not let the incident

       define him. Although the trial court declined to find any aggravating or

       mitigating circumstances, it noted that Hamrick had several pending cases

       involving marijuana and encouraged Hamrick “to get a handle on that issue” to

       avoid returning to court, where he would face increased consequences. Id. at

       66. The court sentenced Hamrick as follows: Count I, Level 5 felony escape,

       1095 days (or three years) in the DOC with one year suspended to probation;

       Count III, Class A misdemeanor resisting law enforcement, 364 days in the

       Henry County Jail; Count IV, Class B misdemeanor possession of marijuana,

       60 days in the Henry County Jail; and Count V, Class C misdemeanor

       operating a motor vehicle without having received a license, 20 days in the

       Henry County Jail. The court ordered the sentences to be served concurrently.

       Hamrick now appeals.


                                        Discussion & Decision
[11]   Hamrick argues that his aggregate three-year sentence with one year suspended

       is inappropriate. Pursuant to Ind. Appellate Rule 7(B), this Court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Our Supreme Court has
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 5 of 9
       explained that the principal role of appellate review should be to attempt to

       leaven the outliers, “not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “‘[W]e must and should

       exercise deference to a trial court’s sentencing decision, both because Rule 7(B)

       requires us to give ‘due consideration’ to that decision and because we

       understand and recognize the unique perspective a trial court brings to its

       sentencing decisions.’” Rogers v. State, 878 N.E.2d 269, 275 (Ind. Ct. App.

       2007) (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007)), trans.

       denied. “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). In conducting

       our review, we may consider “all aspects of the penal consequences imposed by

       the trial court in sentencing, i.e., whether it consists of executed time,

       probation, suspension, home detention, or placement in community

       corrections, and whether the sentences run concurrently or consecutively.”

       Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). Hamrick bears the burden

       of persuading us that his sentence is inappropriate. Barker v. State, 994 N.E.2d
306, 315 (Ind. Ct. App. 2013), trans. denied.


[12]   When determining whether a sentence is inappropriate, the advisory sentence is

       the starting point the Legislature has selected as an appropriate sentence for the

       crime committed. Childress v. State, 848 N.E.2d 1073, 1081 (Ind. 2006). Here,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 6 of 9
       Hamrick was convicted of Level 5 felony escape, for which the sentencing

       range is between one and six years, with the advisory being three years. See

       Ind. Code § 35-50-2-6. He was also convicted of: Class A misdemeanor

       resisting law enforcement, for which a person shall not be imprisoned for more

       than a year; Class B misdemeanor possession of marijuana, for which a person

       shall not be imprisoned for more than 180 days; and Class C misdemeanor

       operating a vehicle without having possessed a license, for which a person shall

       not be imprisoned for more than 60 days. I.C. §§ 35-50-3-2, -3, -4. The trial

       court sentenced Hamrick on the felony escape conviction to the advisory three

       years with one year suspended and ordered the three misdemeanor sentences –

       364 days, 60 days, and 20 days – to run concurrent to each other and to the

       three-year sentence.


[13]   We have recognized that “[t]he nature of the offense is found in the details and

       circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). As to

       the nature of the offense, Hamrick urges that “this matter was resolved in a

       short period of time and resulted in no serious injuries.” Appellant’s Brief at 11.

       While indeed it is fortunate that no one was injured, Hamrick took what was a

       secured scene and, in the State’s words, turned it into “an inherently dangerous

       chase[.]” Appellee’s Brief at 9. Two officers chased Hamrick, who did not follow

       the officers’ commands to stop, for what one officer believed was half a mile,

       through alleys and between houses. Hamrick’s actions placed the community




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 7 of 9
       in danger. The record before us does not warrant revision of Hamrick’s

       sentence based on the nature of the offense.


[14]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. The trial court recognized, as do we,

       that Hamrick had no prior convictions and extended a “sincere apology” to

       Officer Edstene. Transcript Vol. 3 at 59. The record also reflects that Hamrick

       has the support of his mother, aunts, and others such as the pastor of his

       church, each of whom urged that this behavior was not consistent with their

       experience with Hamrick and expressed confidence in his ability to turn his life

       around.


[15]   After receiving evidence, the trial court indicated that, while it considered

       Hamrick to have “made a mistake,” Hamrick was going to need to “soldier

       through this” and “get [his] act together.” Id. at 65. The court explained to

       Hamrick, “I can only put somebody on home detention or probation if I can

       trust them,” and it could not “in good conscience impose home detention

       because it’s an escape,” which did not reflect trustworthiness. Id. at 66.


[16]   Further, on the subject of trustworthiness, the record before us reflects that

       Hamrick bonded out of jail on October 5, 2018, and, several months later, on

       February 14, 2019, he was arrested, his bail was revoked, and the State charged

       him with Level 6 felony dealing in marijuana, Level 6 felony maintaining a

       common nuisance of controlled substances, and Class B misdemeanor

       possession of marijuana. This does not reflect positively on Hamrick’s


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 8 of 9
       character and, rather, illustrates a disregard for authority. His presentence

       investigation report indicates that Hamrick also had a pending cause from

       January 2018 alleging Level 6 felony maintaining a common nuisance and

       Class B misdemeanor possession of marijuana and another from January 2017

       for Class A misdemeanor carrying a handgun without a license. As the trial

       court noted, several of the pending causes involved marijuana, which the court

       perceived as “a pattern” that Hamrick needed to address to avoid returning to

       court, and, as the State observes, Hamrick’s conduct escalated from possessing

       marijuana “to conduct warranting a charge for dealing between 30 grams and

       10 pounds.” Id. at 66; Appellee’s Brief at 10. In sum, Hamrick’s character does

       not warrant a reduction in his sentence.


[17]   The question under App. R. 7(B) is “not whether another sentence is more

       appropriate” but rather “whether the sentence imposed is inappropriate.” Miller

       v. State, 105 N.E.3d 194, 196 (Ind. Ct. App. 2018). Hamrick has not established

       that his aggregate three-year sentence with one year suspended to probation is

       inappropriate.


[18]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2261 | April 15, 2020   Page 9 of 9